Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on December 11, 2019. Claims 1 – 20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710448540 filed on June 14, 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on May 25, 2020, April 21, 2021 and October 20, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 7 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 5, it recites the limitation “The method according to claim 3, wherein the matching error information”.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the Examiner has interpreted "The method according to claim 3" to mean "The method according to claim [[3]] 4" for proper antecedent basis.
Regarding Claim 7, it recites the limitation “The method according to claim 1… the predetermined matching condition”.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the Examiner has interpreted "The method according to claim 1" to mean "The method according to claim [[1]] 5" for proper antecedent basis. Claims 8-14 are rejected by virtue of their respective dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAKUKO et al. (US 2013/0135439 A1) referred to as KAKUKO hereinafter, and in view of MASUMOTO (US 2017/0270678 A1) referred to as MASUMOTO hereinafter.
Regarding Claim 1, KAKUKO teaches a dual-view angle image calibration method (Fig. 6, Par. [0097], stereoscopic image generating device, calculating a set of correction parameters by executing a calibration process), comprising: 
performing feature matching (Par. [0037], the feature point extracting unit 11 extracts the first candidate point, which is a candidate of a feature point, from one of the left image and the right image, and searches for a second candidate point that matches the candidate point in the other image) on a first image pair to obtain a first feature point pair set (Par. [0089], the feature point extracting unit 11 reads the left image and right image (i.e. first image pair) from the buffer 10, and, from each of the left image and right image, extracts a plurality of pairs of feature points corresponding to the same points (i.e. matching) on the object (step S102)), wherein the first image pair comprises two images respectively photographed (Par. [0025], acquire two images photographing the same object from different directions) corresponding to two different view angles of a same scene (Fig. 1, Par. [0028], the camera modules 2-1 and 2-2 are preferably arranged a predetermined interval apart in a substantially horizontal direction so as to be able to photograph areas (i.e. two different view angles) including the same object (i.e. same scene)); 
obtaining first fundamental matrices of the first image pair at least according to the first feature point pair set (Par. [0048], matrix (x,y,1) acquire two images photographing the same object from different directions, Eq. 1); 
obtaining first image deformation information indicating relative deformation (Par. [0048], the correction parameter calculating unit 12 may use the nine elements contained in that matrix as correction parameters (i.e. deformation information)) between the first image pair after mapping transformation is performed through the first fundamental matrices and the first image pair before the mapping transformation is performed (Par. [0049], the correction parameter calculating unit 12 converts (between before and after) the coordinates of the feature point (i.e. mapping transformation) on at least one of the left image and the right image according to equation 1, and finds the square of the distance between the feature points after the correction); and 
calibrating the first image pair (Fig. 6, S101-108) according to the first optimization fundamental matrix (Par. [0048], Eq. 1, (x', y') are the horizontal direction coordinate and vertical direction coordinate of the point of interest on the image of the correction target after correction (i.e. calibrating), Fig. 6, Par. [0094], generates a stereoscopic image by correcting the positions of pixels in at least one of the left image and right image, using the set of correction parameters (step S109)).
KAKUKO does not specifically teach multiple different first fundamental matrices. Therefore, KAKUKO fails to explicitly teach determining a first optimization fundamental matrix from the multiple different first fundamental matrices at least according to the first image deformation information.
determining a first optimization fundamental matrix from the multiple different first fundamental matrices at least (Fig. 7, Par. [0081], the second registration unit 24 calculates the fundamental matrix F by solving the epipolar equation using pairs of feature points for eight points according to the known eight-point algorithm, and repeats the calculation of the fundamental matrix F (multiple different first fundamental matrices) until the optimal (i.e. first optimization fundamental matrix) pairs of feature points for the eight points are calculated) according to the first image deformation information (Par. [0083] Further, the second registration unit 24 calculates an evaluation value Vk (i.e. deformation information) for the selected eight pairs of feature points according to the equation (7) below (step ST15)).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying multiple different first fundamental matrices as suggested by MASUMOTO in the invention of KAKUKO in order to allow a more accurate registration between images by detecting the optimal eight pairs of feature points at a certain probability (99.9%, for example) without performing round-robin matching on the pairs of feature points (See MASUMOTO, Par. [0038]).

Regarding Claim 2, KAKUKO in view of MASUMOTO teaches Claim 1. KAKUKO further teaches wherein the obtaining first image deformation information indicating relative deformation between the first image pair after mapping transformation is performed through the multiple different first fundamental matrices and the first image pair before the mapping transformation is performed comprises: performing mapping transformation on the two images in the first image pair according to the first fundamental matrix; and obtaining the first image deformation information according to a distance between at least one pair of corresponding feature points before and after mapping in each image (Par. [0049], the correction parameter calculating unit 12 converts the coordinates of the feature point (i.e. performing mapping transformation) on at least one of the left image and the right image according to equation 1, and finds the square of the distance between the feature points after the correction).

Regarding Claim 3, KAKUKO in view of MASUMOTO teaches Claim 1. KAKUKO does not specifically teach multiple different first fundamental matrices. However, MASUMOTO further teaches wherein the obtaining multiple different first fundamental matrices of the first image pair according to the first feature point pair set comprises: generating each of at least two first fundamental matrices according to a respective one of at least two different feature point pair subsets in the first feature point pair set (Par. [0081], repeats the calculation of the fundamental matrix F (i.e. multiple different first fundamental matrices) until the optimal pairs of feature points for the eight points (i.e. at least two different feature point pair subsets) are calculated).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying at least two first fundamental matrices as suggested by MASUMOTO in the invention of KAKUKO in order to allow a more accurate registration between images by detecting the optimal eight pairs of feature points at a 

	
Regarding Claim 4, KAKUKO in view of MASUMOTO teaches Claim 3. KAKUKO does not specifically teach multiple different first fundamental matrices. However, MASUMOTO further teaches further comprising: determining matching (Fig. 7, Par. [0078], the method used to extract the pairs of feature points, such as template matching, can be used where the pairs of feature points corresponding to one another) error information of each feature point pair subset (Par. [0082], the second registration unit 24 calculates epipolar errors Err for the pairs of feature points for the eight points (ST 14); the determining a first optimization fundamental matrix from the multiple different first fundamental matrices at least according to the first image deformation information comprises: determining the first optimization fundamental matrix from the multiple different first fundamental matrices (Par. [0087], the second registration unit 24 determines a fundamental matrix F that is calculated using the eight pairs of feature points resulted in the maximum value Vmax of the current evaluation values as a fundamental matrix Fd for registration (step ST20)) according to the matching error information (Par. [0082], the second registration unit 24 calculates epipolar errors Err for the pairs of feature points for the eight points (ST 14) and the first image deformation information (Par. [0083] Further, the second registration unit 24 calculates an evaluation value Vk (i.e. deformation information) for the selected eight pairs of feature points according to the equation (7) below (step ST15)).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed 

Regarding Claim 5, KAKUKO in view of MASUMOTO teaches Claim 4 (See 35 U.S.C. 112(b) rejection above). KAKUKO does not specifically teach matching error information. However, MASUMOTO further teaches wherein the matching error information comprises a proportion of feature point pairs that do not satisfy a predetermined matching condition in the feature point pair subset or the first feature point pair set (Par. [0086], in equation (7), f(Err(p.sub.fi, p.sub.ni)) is a function that results in a value of the priority level on the feature points forming the pair of feature points when the Err(p.sub.fi, p.sub.ni) (i.e. matching error information) is not greater than a predetermined threshold value Th1 (i.e. predetermined matching condition), and results in a value of 0 when the Err(p.sub.fi, p.sub.ni) is greater than the threshold value Th1).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying matching error information as suggested by MASUMOTO in the invention of KAKUKO in order to allow a more accurate registration between images by detecting the optimal eight pairs of feature points at a certain 

Regarding Claim 6, KAKUKO in view of MASUMOTO teaches Claim 1. KAKUKO further teaches further comprising: storing or updating the first optimization fundamental matrix (Par. [0101], the set of correction parameters that is calculated by the correction parameter calculating unit 12 in step S103 is stored in the correction parameter storage unit 18).

Regarding Claim 7, KAKUKO in view of MASUMOTO teaches Claim 5 (See 35 U.S.C. 112(b) rejection above). KAKUKO does not specifically teach matching condition. However, MASUMOTO further teaches further comprising: storing or updating information of at least one feature point pair satisfying the predetermined matching condition and being in the first feature point pair set (Par. [0086], The second registration unit 24 determines whether or not the evaluation value Vk is greater than a maximum value Vmax of the evaluation values calculated so far (step ST16). If the determination in step ST16 is affirmative, the evaluation value Vk is updated (step ST17)).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying predetermined matching condition as suggested by MASUMOTO in the invention of KAKUKO in order to allow a more accurate registration between images by detecting the optimal eight pairs of feature points at a certain 

Regarding Claim 8, KAKUKO in view of MASUMOTO teaches Claim 7. KAKUKO does not specifically teach updating feature point pairs. However, MASUMOTO further teaches wherein a proportion of a number of stored or updated feature point pairs with respect to a total number of feature point pairs comprised in the feature point pair set is less than a set threshold (Par. [0086], whether or not the calculation of the evaluation value Vk has been repeated by a predetermined number of times α (i.e. less than set threshold) is determined (number of times of calculation of evaluation value=α; step ST18)).
References KAKUKO and MASUMOTO are considered to be analogous art because they extract feature points for two images for calculating fundamental matrices. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying updating feature point pairs as suggested by MASUMOTO in the invention of KAKUKO in order to allow a more accurate registration between images by detecting the optimal eight pairs of feature points at a certain probability (99.9%, for example) without performing round-robin matching on the pairs of feature points (See MASUMOTO, Par. [0038]).

Regarding Claim 9, KAKUKO in view of MASUMOTO teaches Claim 7. KAKUKO further teaches wherein the information of at least one feature point pair satisfying the predetermined matching condition comprises: coordinates of the at least one feature point pair satisfying the predetermined matching condition (Par. [0049], the correction parameter 

Regarding Claim 15, KAKUKO in view of MASUMOTO teaches Claim 1. KAKUKO further teaches further comprising: photographing, by a device having two cameras, an image pair (Fig. 1, a digital camera 1 includes two camera modules 2-1 and 2-2).

Regarding Claim 16, KAKUKO in view of MASUMOTO teaches Claim 15. KAKUKO further teaches wherein the device having two cameras comprises: a dual-camera mobile terminal (Fig. 1, a digital camera (i.e. not attached to anything, therefore it is mobile) incorporating a stereoscopic image generating device), dual-camera smart glasses, a dual- camera robot, a dual-camera unmanned aerial vehicle, or a dual-camera unmanned vehicle.

Regarding Claim 17, KAKUKO in view of MASUMOTO teaches Claim 1. KAKUKO further teaches further comprising:  25performing application processing (Fig. 6, a stereoscopic image generation process) based on the calibrated first image pair, wherein the application processing comprises at least one of the following: three-dimensional reconstruction processing (Par. [0004], to generate a stereoscopic image which can produce a good three-dimensional image, a calibration process is executed to determine a set of correction parameters which sets forth the projective transformation for correcting the position of the object captured in at least one image), image blurring processing, depth of field calculation, or augmented reality processing.

Claim 18 has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in Claim 1. Claim 18 further recites a non-transitory computer readable storage medium (See KAKUKO Par. [0122], a computer program may be provided recorded on a computer-readable recording medium such as a magnetic recording medium, optical recording medium, and so on) and a processor (See KAKUKO Par. [0031], a computer program that is executed on a processor provided in the control unit 7, the computer program may be stored as well).

Claim 19 has limitations similar to those treated in the above rejection(s), and are met by the references as discussed above in Claim 1. Claim 19 further recites a processor (See KAKUKO Par. [0031], a computer program that is executed on a processor provided in the control unit 7, the computer program may be stored as well) and a memory (Par. [0031], the storage unit 5 has, for example, a readable and writable, and volatile or non-volatile semiconductor memory circuit).

Regarding Claim 20, KAKUKO in view of MASUMOTO teaches Claim 19. KAKUKO further teaches further comprising at least two cameras (Fig. 1, a digital camera 1 includes two camera modules 2-1 and 2-2), wherein the processor and the at least two cameras complete communication with each other by means of a communication bus (Fig. 1, Par. [0026], the control unit 7 (i.e. processor) and the other units (i.e. two camera) of the digital camera 1 are connected by, for example, a bus).

Allowable Subject Matter
Claims 10 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claim 10 specifically defines calibrating a second image pair according to the first optimization fundamental matrix that is not readily taught or suggested by the prior art uncovered during search or made of record. Claims 11 - 14 are allowed for the reasons above by virtue of their respective dependencies.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Brailovskiy (US 10,489,912 B1) teaches automated rectification of stereo cameras. HWANG et al. (US 2016/0150211 A1) teaches method and apparatus for calibrating image.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/Susan E. Hodges/            Primary Examiner, Art Unit 2425